Filed 6/25/14 P. v. Davis CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B251999

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA128051)
         v.

FRED WATSON DAVIS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura R.
Walton, Judge. Affirmed.


         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       Fred Watson Davis appeals from a judgment of conviction following his no
contest plea to one count of possessing cocaine. Pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), appellant’s counsel filed an opening brief requesting that this court
review the record and determine whether any arguable issues exist on appeal. We have
reviewed the entire record and find no arguable issue. We affirm.
                               PROCEDURAL HISTORY
       Appellant was charged with possessing cocaine. (Health & Saf. Code, § 11350,
subd. (a).) Two prior convictions were alleged as “strikes” (Pen. Code, §§ 667, subds.
(b)-(i), 1170.12), and those convictions, plus three others, were alleged as prior prison
term enhancements (Pen. Code, § 667.5, subd. (b)). Appellant waived his trial rights and
pled no contest to the possession charge and admitted a probation violation. The
remaining allegations were dismissed. He was sentenced to a low term of 16 months in
county jail and given various fines and fees, as well as 86 days of custody credits.
       He timely appealed and requested a certificate of probable cause alleging errors in
the calculation of his custody credits and his release date. The trial court granted the
certificate of probable cause. The trial court subsequently corrected the sentencing
minute order to grant appellant 108 days of custody credits and ordered the court clerk to
send an amended abstract of judgment to the Department of Corrections and
Rehabilitation.
                               STATEMENT OF FACTS
       Because there was no trial, we take the facts from the preliminary hearing
transcript. A detective for the Los Angeles County Sheriff’s Department saw appellant
drop an item at his feet in the street, which was recovered and later determined to be
“rock” cocaine.
                                      DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On



                                              2
March 13, 2014, we advised appellant he had 30 days to submit any contentions or issues
he wished us to consider.1 Appellant did not file a supplemental brief.
       We have examined the entire record. We are satisfied no arguable issues exist and
appellant’s counsel has fully satisfied his responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also
People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




1      We originally notified appellant on February 21, 2014, but the notice was returned
in the mail. We resent the notice on March 13, 2014, and to date have received no
response from appellant.


                                             3